DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This Application is recognized as a continuation-in-part of Application 15/844,838 (as indicated in the ADS filed 12/18/2017).
Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-29, in the reply filed on 05/22/2020 is acknowledged.
Claims 1-13 and 30-48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/22/2020.
Response to Amendment
Applicant's amendment, filed 02/04/2021, has been entered. Claims 14, 15, and 24 are amended, no claims are cancelled, and no claims are newly added. Claims 1-13 and 30-48 remain withdrawn as described above. Accordingly, claims 1-48 are pending with claims 14-29 considered in this Office Action.
Applicant’s amendment to claim 24 have obviated the previously set forth rejection under 112b.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2020 and 01/06/2021 were filed after the mailing date of the Non-Final Office Action on 09/04/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97 (statements provided in transmittal letters). Accordingly, the information disclosure statements have been considered by the examiner.
Specification
The replacement drawing for Figure 6, filed 02/04/2021, is acceptable.
Applicant’s comments regarding the previous objection of Table 1 are noted; however, the disclosure (filed 03/10/2018) remains objected to because the remaining tables are not renumbered. 
As noted in the Non-Final filed 09/04/2020 (Item 7.), the lengthy specification (77 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 15 recites the limitation "the emulsion residue" in line 2. There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, it seems that the claim should refer to ‘the cured residue’ (based upon language in claims 16 and 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code, Graham v. Deere factual inquiries, and presumption of common ownership, not included in this action can be found in the prior Office action.
Claims 14-29 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (U.S. 8,821,064) in view of Loeber et al “Bitumen in colloid science: a chemical, structural and rheological approach” NPL.
Regarding claim 14, Morris et al. (hereinafter “Morris”) teaches an acrylic-modified asphalt rejuvenating emulsion containing a first phase containing from about 30 to about 70% of an asphalt phase based on the total emulsion weight and from about 70% to about 30% of the total emulsion weight is a corresponding aqueous phase including an emulsifying agent (meeting claimed second phase) (Col. 5 lines 60-67).
With regard to the language directed to “a measured change in BBR failure temperature… is less than about 3.5°C”, it is noted that this is not a structural feature of the cured asphalt composition but rather how the cured asphalt composition performs and/or is intended to perform when subject to particular testing conditions.
In the instant case, Morris discloses an asphalt emulsion that achieves aged strength based on the reported results at Table 3 which shows measured complex modulus as a function of aging.
Morris fails to teach that the aging resistant asphalt composition, which is notably not the final claimed product ‘an aging resistant emulsified asphalt composition’, further has a SARA fraction composition of about 40% to about 60% by weight naphthene aromatics, about 25% to about 45% by weight polar aromatics, about 3 to about 8% by weight saturates, and about 3 to about 15% by weight asphaltenes.

As such, it would be obvious to optimize the SARA fraction of the asphalt of Morris so that the emulsion is successful (i.e., doesn’t break prematurely, good dispersion, increased bond between particles).
In view of the substantial similarity of the disclosed invention to Morris’s disclosed invention in the prior art, there is a prima facie presumption that the composition of Morris, once cured, would achieve the same BBR failure temperature values when subject to the conditions as claimed and possess as SARA fraction as claimed in the absence of evidence to the contrary. Notably, Morris describes overlapping emulsifying agents as well as additives (see Col. 5). 
It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant” as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Regarding claim 15, Morris and Loeber teach the emulsion as applied to claim 14 above and Loeber teaches various bitumen compositions possessing the claimed SARA fractions are disclosed as well as compositions having bitumens that possess a colloidal index within the claimed range (Table 2 –CI ranges from 1.8 to 5.5 with overlaps the claimed range of about 2.5 to about 8.0). 
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Loeber discloses various suitable and widely available (see grades such as but not limited to 70/100) bitumens possessing colloidal index values within the claimed range.
The person of ordinary skill in the art would recognize and appreciate that the selection of a particular bitumen composition possessing a particular SARA fraction distribution, and therefore a Colloidal Index value, would be obvious. 
Moreover, the ordinarily skilled artisan would understand that the SARA fraction is a result effective variable in view that Loeber teaches at Page 1450 that “increasing the asphaltene concentration…leads to a more flocculated system and increasing bonds between particles… increasing the aromatic oil content leads to more dispersed and viscous systems… addition of resins homogenize bitumens because they peptize the asphaltenes by forming smaller asphalt micelles.” These considerations are essential for the formulation and success of an asphalt emulsion.
As such, it would be obvious to optimize the SARA fraction of the asphalt of Morris, and achieve a CI value such as that claimed, so that the emulsion is successful (i.e., doesn’t break prematurely, good dispersion, increased bond between particles).
Regarding claims 16-19, Morris and Loeber teach the emulsion as applied to claim 14 above but Morris does not expressly describe any measured G-R parameter values or a calculated crossover temperature calculated from the parameters of a master curve developed with G-R frequency sweep test data as claimed.
It is noted that these parameters and calculated crossover temperatures are not structural features of the emulsified asphalt composition but rather performance characteristics.
In view of the substantial similarity of the disclosed invention to Morris’s disclosed invention in the prior art, there is a prima facie presumption that the composition of Morris, once cured, would achieve the same BBR failure temperature values when subject to the conditions as claimed. Notably, Morris describes overlapping emulsifying agents as well as additives (see Col. 5). In the interest of the clarity of the record, claim 14 does not specify any additional structural features of the emulsion beyond the percentage of an asphalt first phase, the percentage of a secondary aqueous phase, and an emulsifier.
It is has been held that “when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possess properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant” as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 
In the instant case, Morris discloses an asphalt emulsion that achieves aged strength based on the reported results at Table 3 which shows measured complex modulus as a function of aging.
In the interest of compact prosecution, it is noted that Loeber appreciatese that multiple rheological analyses can be performed in order to obtain more information about the viscous/elastic balance in binders, dynamic oscillation stress measurements and other parameters/characteristics (Page 2 “Rheological behavior of bitumens”). 
Regarding claims 20-22, Morris and Loeber teach the emulsion as applied to claim 14 above but does not quantify the measured change of the naphthene aromatics fraction, polar aromatics resins fraction, or asphaltenes fraction of a non-aged (original) sample and an RTFO plus 60-hour PAV-aged residue of the modified asphalt.
 Loeber provides a study on the colloidal behavior of bitumen with particularly characterized examples (Tables 1 and 2). Various bitumen compositions possessing the claimed SARA fractions are disclosed. The person of ordinary skill in the art would recognize and appreciate that the selection of a particular bitumen composition possessing a particular SARA fraction distribution would be obvious. Moreover, the ordinarily skilled artisan would understand that the SARA fraction is a result effective variable in view that Loeber teaches at Page 1450 that “increasing the asphaltene concentration…leads to a more flocculated system and increasing bonds between particles… increasing the aromatic oil content leads to more dispersed and viscous systems… addition of resins homogenize bitumens because they peptize the asphaltenes by forming smaller asphalt micelles.” These considerations are essential for the formulation and success of an asphalt emulsion.
As such, it would be obvious to optimize the SARA fraction of the asphalt so that the emulsion is successful (i.e., doesn’t break prematurely, good dispersion, increased bond between particles). Moreover, this optimization would also routinely include consideration that the optimized SARA fraction content should not change during processing of the emulsion or ideally for an industrially tolerable period of time (years) because the change of these SARA fractions would be recognized to affect the success of the emulsion. It is an art-recognized endeavor to have longer lasting asphaltic materials for road paving without undesirable cracking and failure. Therefore, it would be obvious to the person of ordinary skill to control and ensure that a change in the naphthene aromatics, asphaltenes, and colloidal index do not change beyond a tolerable percentage/amount over a set period of time. RTFO plus 20 to 60 hour PAV 
Regarding claims 23, 24, 26-29, Morris teaches the emulsion as applied to claim 14 above and further teaches suitable emulsifying agents including but not limited to cationic emulsifiers such as polyamines. Notably, polyamines would be substantially devoid of free hydroxide anions (which would be recognized by a person of ordinary skill as being anionic), intramolecular hydrogen bonds, intermolecular hydrogen bonds associated with a hydroxyl group, sulfhydryl, sulfonic, or sulfone groups, unsaturated carbon in the form of ketone, and unsaturated carbon associated with another aryl group or as a cyclic compound and free of formats or acetates or benzoates (Col. 5 lines 1-16).
However, it is noted that the person of ordinary skill in the art could readily select from a list of suitable emulsifying agents a particular emulsifier from the known types of emulsifiers including cationic, anionic, non-ionic, and amphoteric.
Regarding claims 25, Morris teaches the emulsion as applied to claim 14 above and further teaches suitable emulsifying agents including but not limited to anionic emulsifiers such as sodium lignosulphonates (Col. 5 lines 17-25).
However, it is noted that the person of ordinary skill in the art could readily select from a list of suitable emulsifying agents a particular emulsifier from the known types of emulsifiers including cationic, anionic, non-ionic, and amphoteric.
Response to Arguments
In the interest of the clarity of the record, the amended subject matter of claim 15 directed to a range of colloidal index values is a feature not previously presented.
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.
The perceived deficiencies of Morris in meeting the limitations of the amended claims are believed to be overcome by Loeber as further relied upon.
In the interest of compact prosecution, Applicant argues that ‘Loeber fails to teach or suggest modifying Morris to meet claim 14 and provides no reason a person of ordinary skill in the art would have wanted to make such a modification’ (last paragraph at bottom of Page 4 of the Remarks). Examiner respectfully disagrees and maintains that Loeber teaches at Page 1450 that “increasing the asphaltene concentration…leads to a more flocculated system and increasing bonds between particles… increasing the aromatic oil content leads to more dispersed and viscous systems… addition of resins homogenize bitumens because they peptize the asphaltenes by forming smaller asphalt micelles.”. The person of ordinary skill in the art would find it obvious to optimize the SARA fraction of the asphalt of Morris, and achieve a CI value such as that claimed, so that the emulsion is successful (i.e., doesn’t break prematurely, good dispersion, increased bond between particles) as indicated by Loeber. To be clear, Loeber exemplifies well-known asphalt options within the art and the person of ordinary skill would recognize these and pursue those options as they are within the artisan’s technical grasp. Said artisan would be further motivated to optimize the SARA fractions, and necessarily the CI value of the bitumen selected because CI is determined entirely by the SARA fraction, in view that Loeber identifies the individual components of the SARA fraction as variables that result in changes to the flocculation, bonding, dispersal, viscosity, and homogeneity of a resultant asphalt composition.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731